A motion was subsequently made, based upon the act (Chap. 151, Laws of 1882), for a reargument, or for an amendment of the remittitur so that the judgment should be without prejudice to any application on the part of defendant to the Supreme Court for leave to apply to the comptroller for relief under said act.
The following mem. was handed down:
The act to which we are now referred (Laws of 1882, chap. 151) seems to have no relation to any issue in this action, and neither its existence nor the practice of the comptroller under it could affect the determination of the case. Whether through its provisions and without litigation a way is open to a corporation situated as is the one before us to have the basis for taxation fixed at a point below its capital, we do not inquire. For certain purposes the comptroller's estimate is conclusive, unless appeal is taken to the tribunal created by the act, and that appeal stays no proceeding until the sum fixed by him, whether taxes, penalties, or interest, is actually deposited with the treasurer. Moreover, the decision of the *Page 81 
appellate board is final. It would, therefore, be unreasonable to withhold from the State the judgment to which, as the case now stands, it is entitled in order that its adversary may go before a body whose decision, if first obtained, would have made the present action impossible. It may well be, as the learned counsel for the defendant urges, that the act of 1882 (Chap. 151) calls for "an immediate judicial definition," but it is not before us as a statute bearing upon the present controversy. It is inconsistent with it, and we cannot anticipate questions which by possibility may arise in proceedings against other parties.
The motion should, therefore, be denied.
All concur.
Motion denied.